 Case 2:17-cv-07643-FMO-RAO Document 131 Filed 09/24/20 Page 1 of 3 Page ID #:2634



1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   ZAHRA AFIANIAN,                              )   Case No. CV 17-7643 FMO (RAOx)
                                                  )
12                        Plaintiff,              )
                                                  )
13                 v.                             )   ORDER RE: PENDING MOTIONS
                                                  )
14                                                )
     CHAD F. WOLF, et al.,                        )
15                                                )
                          Defendants.             )
16                                                )
17          Having reviewed all the briefing filed with respect to the parties’ Motions for Summary
18   Judgment (Dkt. 118, Motion), the court finds that oral argument is not necessary to resolve the
19   motions, see Fed. R. Civ. P. 78(b); Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675, 684
20   n. 2 (9th Cir. 2001), and concludes as follows.1
21

22     1
          The Central District has been dealing with a judicial shortage that has resulted in “a crisis of
23   unprecedented magnitude” in administering justice. See Blaise Scemama, “State’s Judicial Chiefs
     Plead With Congress to Fill Vacancies,” Los Angeles Daily Journal (Oct. 19, 2019); Andrew
24   Kragie, “Empty Calif. Judgeships Pose Danger to Justice, Judge Says,” Law360 (Nov. 1, 2019).
     Currently, there are seven vacancies out of the 28 authorized judgeships to serve a population of
25   more than 19 million people. Of course, the COVID-19 pandemic has only complicated and
     exacerbated the judicial emergency in this District. See Meghann Cuniff, “Pandemic Adds More
26
     Uncertainty to Central District Judge Shortage,” Los Angeles Daily Journal (Apr. 13, 2020). Once
27   the pandemic subsides, and normal operations resume, the backlog of cases, especially criminal
     cases which take precedence over civil cases, will be significant. See Madison Alder, “Short-
28   Benched U.S. Trial Courts Face Post-Pandemic Crisis,” Bloomberg Law (Apr. 9, 2020) (“But when
     the pandemic is over and those postponed proceedings start getting scheduled again, courts . .
 Case 2:17-cv-07643-FMO-RAO Document 131 Filed 09/24/20 Page 2 of 3 Page ID #:2635



1           “When reviewing agency decisions under the APA, a court may only set aside a final
2    agency decision if it is ‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
3    with law,’ or ‘unsupported by substantial evidence[.]’” Kim v. Baran, 2014 WL 12573361, *2 (C.D.
4    Cal. 2014) (quoting 5 U.S.C. § 706). An agency decision is “arbitrary and capricious” when “the
5    agency has relied on factors which Congress has not intended it to consider, entirely failed to
6    consider an important aspect of the problem, offered an explanation for its decision that runs
7    counter to the evidence before the agency, or is so implausible that it could not be ascribed to a
8    difference in view or the product of agency expertise.” Beno v. Shalala, 30 F.3d 1057, 1073 (9th
9    Cir. 1994) (quoting Motor Vehicle Mfr. Ass’n v. State Farm Ins., 463 U.S. 29, 44, 103 S.Ct. 2856,
10   2867 (1983)).
11          Here, the court finds the action should be remanded because it appears that the Board of
12   Immigration Appeals (“BIA”) (and U.S. Citizenship and Immigration Services (“UCCIS”)) relied on
13   factors which Congress did not intend for it to consider, namely whether Iran applies Islamic law.
14   (See Dkt. 52-2, Certified Administrative Record (“CAR”) 4) (noting that USCIS “found that adoption
15   does not exist in Iran because the country’s legal system is based on Sharia law, which only
16   allows for guardianship” and explaining that “according to the Foreign Affairs Manual, ‘Legal
17   adoption for the purpose of immigration does not exist in foreign states that apply Islamic law in
18   matters involving family status’”); see 8 U.S.C. § 1101(b)(1)(E) (“The term ‘child’ means an
19   unmarried person under twenty-one years of age who is . . . a child adopted while under the age
20   of sixteen years if the child has been in the legal custody of, and has resided with, the adopting
21   parent or parents for at least two years[.]”). Also, remand is warranted because it does not appear
22
     . with a high percentage of judicial vacancies [] will be among the least equipped to deal with the
23
     backlog.”). Civil cases will be delayed for significant periods of time until the court is able to catch
24   up on the criminal cases. See Carl Tobias, “Filling the California Federal District Court
     Vacancies,” 11 Cal. L. Rev. Online 68, 82 (2020) (discussing implications of judicial shortages in,
25   among others, the Central District and stating: “Trial judges finally decide ample civil lawsuits, and
     criminal matters realize precedence under the Speedy Trial Act, while the four districts in California
26   receive filings which are practically sixty-three percent higher than the countrywide average, . . .
     and the Central District addresses civil dockets that are nearly double the national average.”)
27
     (internal quotation marks and footnote omitted). Accordingly, and in the interest of conserving
28   judicial resources, the court will not set forth facts, with which the parties are familiar. The court
     notes, however, that it has reviewed all the briefing and evidence submitted by the parties.

                                                        2
 Case 2:17-cv-07643-FMO-RAO Document 131 Filed 09/24/20 Page 3 of 3 Page ID #:2636



1    that the BIA considered an important aspect of the problem – the actual parent-child relationship
2    between plaintiff and Yaghoot2 as established by the Iranian courts’ award of custody and
3    guardianship to plaintiff. In other words, the BIA failed to consider Iran’s civil laws regarding
4    adoptions (custody and guardianship), (see Dkt. 52-5, CAR 172-79), and plaintiff’s submission of
5    the relevant civil code provisions. (See, generally, Dkt. 52-2, CAR 3-5).
6           This Order is not intended for publication. Nor is it intended to be included in or
7    submitted to any online service such as Westlaw or Lexis.
8           Based on the foregoing, IT IS ORDERED THAT Defendants’ Motion for Summary
9    Judgment (Document No. 118) is denied and Plaintiff’s Motion for Summary Judgment
10   (Document No. 118) is granted in part as set forth in this Order. The court remands this matter
11   for further proceedings consistent with this Order.
12   Dated this 24th day of September, 2020.
13

14                                                                        /s/
                                                                   Fernando M. Olguin
15                                                            United States District Judge
16

17

18

19

20

21

22

23

24

25
        2
          Yaghoot’s biological parents died when she was three-years old, (Dkt. 118-1, Statement of
26   Uncontroverted Facts (“SUF”) at P5; Dkt. 52-5, CAR 191), and plaintiff is her maternal
     grandmother. (Dkt. 118-1, SUF at P1-2). After Yaghoot’s parents died, her maternal
27
     grandparents, including plaintiff, and her paternal grandparents fought over her custody, (Dkt. 52-
28   3, CAR 82-85 & 88), and plaintiff was ultimately granted guardianship on January 4, 2010. (Id.
     92-93).

                                                     3
